Citation Nr: 0639202	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for shell fragment 
wound (SFW) to the neck with retained foreign body, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  He served in combat.  

This matter comes to the Board of Veterans Appeals (Board) 
from a May 2003 rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2006, the veteran testified at a Travel Board hearing 
before the undersigned.  

At his hearing, the veteran raised the issue of entitlement 
to headaches as secondary to SFW to the neck with retained 
foreign body, the Board refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  On June 23, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from veteran 
that a withdrawal of his appeal as to the issue of an 
increased rating for bilateral hearing loss was requested.

2.  The veteran's PTSD has been productive of no more than 
some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  

3.  The residuals of the veteran's SFW to the neck, is not 
productive of more than moderate disability to Muscle Group 
XXIII.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of an increased rating for 
bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for a rating in excess of 50 percent for 
PTSD is not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).

3.  The schedular criteria for an increased rating in excess 
of 10 percent for residuals of SFW to the neck with retained 
foreign body, have not been met.  38 U.S.C.A. § 1155, (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, 
Diagnostic Code 5323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his June 23, 2006 Travel Board hearing, 
the veteran withdrew his appeal as to the issue of an 
increased rating for bilateral hearing loss.  Hence, there 
remain no allegations of error of fact or law for appellate 
consideration as to that issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal as to the issue of 
an increased rating for bilateral hearing loss and it is 
dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, the veteran was later sent an 
additional letter in December 2003.  The claimant was aware 
that it was ultimately the claimant's responsibility to give 
VA any evidence pertaining to the claim.  The VCAA letters 
told the claimant to provide any relevant evidence in the 
claimant's possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in April 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected SFW to the neck 
and PTSD since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The April 2003 VA examination reports are 
thorough and supported by VA outpatient treatment records 
that extend through 2006.  The veteran contends that the PTSD 
examination was short and inadequate.  The Board finds 
otherwise.  The examination report recorded the veteran's 
complaints and reflected a full mental status examination.  
Further, the following three years of VA outpatient records 
support and are consistent with the findings in the VA 
examination report.  Thus, although the veteran asserts 
otherwise, the Board finds that the examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


SFW to the Neck and PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.




SFW to the Neck

The service medical records reflect that in February 1968, 
the veteran sustained a penetrating SFW to the posterior 
aspect of the neck.  There was pain in the paraspinal muscles 
area.  The wound was debrided and three days later, it was 
closed.  The veteran reported that he had stocking type of 
"numbness" and anesthesia of both lower extremities.  
However, motor function was fine.  The hospital report noted 
that the veteran's symptoms of numbness and the like were 
consistent with depressive symptoms.  By the end of February 
1968, it was noted that the veteran had a penetrating SFW of 
the posterior neck with retained foreign body which was 
metallic, but no artery or nerve involvement.  On the 
veteran's September 1968 discharge examination, it was noted 
that the veteran's residual of the SFW was a 1 inch circular 
scar on the back of his neck.  Post-service, the veteran was 
examined shortly after separation in January 1969.  The 
circular scar was noted at that time.  Range of motion of the 
neck revealed flexion to 45 degrees, extension to 45 degrees, 
rotation to 50 degrees, and lateral flexion to 45 degrees.  
There was no restricted motion, muscle atrophy or 
shoulder/arm weakness.  X-rays revealed retained shrapnel.  
The examiner indicated that the SFW was asymptomatic.  

In a March 1969 rating decision, service connection was 
granted for residuals of SFW of the neck with retained 
foreign body in the D-1 area, rated as 10 percent disabling 
under Diagnostic Code 5323.

The veteran is currently receiving a 10 percent disability 
rating for his service-connected residuals of shell fragment 
wound of the neck, Muscle Group XXIII.  He now contends that 
he is entitled to an evaluation in excess of 10 percent for 
this disability as it has increased in severity. 

The veteran's shell fragment wound injury involving Muscle 
Group XXIII has been evaluated under Diagnostic Code 5323.  
This muscle group includes the muscles of the side and back 
of neck which control movements of the head and fixation of 
shoulder movements.  Pursuant to this diagnostic code, a 
noncompensable  rating is warranted if impairment of this 
muscle group is slight.  If impairment is moderate in degree, 
a 10 percent rating is warranted.  If impairment is 
moderately-severe, a 20 percent rating is warranted.  
Finally, if the impairment is severe, a 30 percent rating is 
warranted. Id.

The criteria for evaluating muscle disabilities, generally, 
is set forth in 38 C.F.R. § 4.56.  This regulation provides 
that an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through and through injury with muscle damage will be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately-severe, or severe.  The criteria consist 
of the type of injury, the history and complaint, and the 
objective findings.  A slight disability of the muscles 
involves a simple wound of the muscle without debridement or 
infection.  The service records should demonstrate a 
superficial wound with brief treatment and return to duty.  
There must have been healing with good functional results and 
no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  The objective findings are a 
minimum scar, slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

In this case, the veteran sustained a penetrating would which 
was debrided.  As such, he was provided a rating based on 
moderate muscle injury.  

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile. The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The Board notes that diagnostic codes which contemplate 
limitation of motion must consider the provisions of 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 
4.40 state that a disability affecting the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.

In April 2003, the veteran was afforded a VA examination.  
The examiner noted that although the veteran suffered a GSW 
during service, it was superficial and did not involve the 
muscle or nerves.  It was also noted that the spine and 
spinal cord were not involved.  The veteran reported that he 
had some pain when he looked up, but otherwise, no problems.  
Physical examination revealed a well-healed 1 inch scar over 
the C7 prominence.  It was nontender.  The veteran was able 
to flex his neck 20 degrees, extend to 45 degrees, and 
bilaterally rotate to 80 degrees.  Neurological examination 
was negative.  The diagnosis was SFW over the C7 vertebra of 
minimal significance.  

In April and May 2004 VA outpatient records, it was noted on 
VA evaluations that the veteran's active range of motion of 
the cervical spine was mildly limited due to old injuries.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned.  With regard to his SFW, the veteran 
reported that he had headaches and pins and needles sensation 
in his neck.  As noted in the introductory portion of this 
decision, the claim for service connection for headaches as a 
secondary disorder has been referred to the RO for initial 
adjudication.  

The evidence demonstrates the veteran has not incurred a 
"moderately-severe" muscle injury as a result of his SFW in 
service.  See 38 C.F.R. § 4.56.  A higher evaluation would be 
warranted if the evidence established a moderately-severe or 
severe muscle injury.  In this case, service medical records 
reflect that the veteran sustained a moderate SFW to the 
posterior neck with no artery or nerve involvement.  The 
veteran underwent a surgical debridement.  Shrapnel was 
retained.  While the wound to the posterior neck was 
penetrating, there is no evidence that it caused prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  While the veteran's service medical records 
indicate that he was hospitalized during February 1968, the 
hospitalization was not prolonged.  Therefore, the evidence 
does not contain objective findings that would establish that 
the veteran's disability is moderately-severe based on 
clinical findings.  Specifically, there is no evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  There is 
no evidence of impairment in strength or endurance.

In fact, the VA examiner in April 2003 indicated that there 
was no muscle involvement.  However, as there is a retained 
foreign body, the Board has made the aforementioned 
considerations.  

In addition to the foregoing, the Board has considered 
whether any other diagnostic codes which address the 
veteran's symptomatology might afford him a disability rating 
in excess of the 10 percent assigned under Diagnostic Code 
5323.  

On the April 2003 VA examination, the examiner described the 
residuals of the SFW to the neck as being of minimal 
significance.  Subsequently, the veteran's limitation of 
motion was described as mild on active flexion.  The Board 
accepts that the veteran has pain on movement and this 
limitation of flexion is based on the presence of the 
retained foreign body.  However, the impairment has been 
noted to be mild.  The veteran is receiving compensation 
under Diagnostic Code 5232 for moderate impairment.  
Diagnostic Code 5293 is predicated on movement of the neck.  
Even considering DeLuca, the impairment is not moderately 
severe or the functional equivalent thereof since medical 
professionals have found the impairment to be mild or of 
minimal significance.  The Board may not substitute its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Alternatively, under the diagnostic codes governing 
limitation of motion of the cervical spine, mild impairment 
does not warrant a rating in excess of 10 percent.  See 
Diagnostic Code 5290 (2002); Diagnostic Codes 5235-5243 
(2006).  Thus, a rating in excess of 10 percent may not be 
made on that basis.  

The veteran has a scar, but it is superficial and non-tender.  
There is no objective evidence that it causes any functional 
impairment.  The scar itself is also contemplated under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.56.  Thus a separate 
rating based on scarring, is not warranted, as it is not 
symptomatic.  See Diagnostic Codes 7800-7805 (2006).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


PTSD

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

In a March 1969 rating decision, service connection was 
granted for anxiety reaction, which was rated as non-
compensable.

In an August 1982 rating decision, the disability rating for 
anxiety reaction was increased to 10 percent and the 
disability was recharacterized as anxiety reaction with 
depressive features.  In an October 1986 rating decision, the 
disability rating for anxiety reaction with depressive 
features was increased to 30 percent.  In a June 1987 Board 
decision, the Board confirmed the 30 percent rating and 
recharacterized the veteran's disability as PTSD with anxiety 
and depression.  

In a November 1993 decision, the Board increased the 
disability rating for PTSD (as therein characterized) to 50 
percent.  This action was implemented in a March 1994 rating 
decision.  

In December 2002, correspondence was received from the 
veteran in which he requested an increased rating for PTSD.  

In December 2002, the veteran was seen by VA for treatment of 
his PTSD.  It was noted that the veteran was living with his 
wife and working at a grocery store where he had been 
employed for 26 years.  He complained of worsening 
depression.  Mental status examination revealed that he had a 
depressed affect and sad mood.  He appeared anxious and 
preoccupied with his wife's medical ailments to include heart 
disability and a stroke.  The veteran related that he was 
solely in charge now of the household chores.  Because of 
this added responsibility, the veteran stated that he had 
been having more nightmares as well as flashbacks at night.  
He denied having hallucinations or delusions.  He was 
depressed, but had no suicidal or homicidal ideation.  The 
diagnosis was PTSD, marginal adjustment.  His global 
assessment of functioning (GAF) was 50.  His medication was 
increased.  

In March 2003, the veteran was seen by VA.  He was causally 
dressed and groomed.  He looked tired.  He indicated that he 
was always tired by the end of the day, especially if he had 
nightmares the night before.  He was preoccupied by his 
wife's illnesses.  He denied hallucinations and delusions.  
He was depressed, but had no suicidal or homicidal ideation.  
His memory was fair.  The diagnosis was chronic PTSD , 
marginal adjustment, exacerbated by additional stressors.  
The GAF was 48.  

In April 2003, the veteran was afforded a VA examination.  It 
was noted that the veteran was working, but it was stressful.  
The veteran related that his sleep was not good.  He reported 
that he had nightmares and flashbacks.  He stated that his 
symptoms had worsened since the war in Iraq.  Socially, he 
indicated that he was all right.  He reported that he would 
watch the occasional war movies, but they increased his level 
of tension.  Loud noises resulted in hypervigilance and 
stress.  If he experienced work tension, he would go outside 
to have a cigarette to calm down.  He was also stressed due 
to his wife's multiple cardiac bypass surgeries.  He reported 
some feelings of detachment.  Mental status examination 
revealed that the veteran was casually dressed, alert, and 
oriented times 4.  He made good eye contact.  His speech was 
regular in rate and rhythm.  It was somewhat loquacious.  
Thought content was negative for suicidal or homicidal 
ideations.  Thought processes showed no flight of ideas or 
loosening of associations.  He provided many irrelevant 
details to questions posed.  Insight and judgment were 
adequate.  Higher cognitive functioning was intact.  The 
diagnosis was PTSD, chronic.  His GAF was 53.  

In July 2003, the veteran was again seen by VA for 
psychiatric complaints.  His symptoms were consistent with 
prior evaluations.  His GAF was 48.  Thereafter, VA records 
dated through May 2006 showed that the veteran continued to 
report depression as well as nightmares and flashbacks, but 
denied suicidal and homicidal ideation as well as destructive 
ideation and paranoia.  His cognitive functioning remained 
intact.  GAF was between 48 and 50.  

In June 2006, the veteran reported in a written statement 
that he was disappointed with the VA examination and had 
problems with memory and slurred speech.  

In June 2006, the veteran testified at a personal hearing 
before the undersigned.  With regard to PTSD, the veteran 
related that the VA examination was short and that the 
examiner received a personal telephone call during the 
examination.  The veteran indicated that he did not discuss 
his PTSD.  The veteran related that his PTSD was causing more 
stress and he was not getting enough sleep which resulted in 
fatigue during the day.  He stated that he got along well 
with his wife.  

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

A 70 percent rating is not warranted because the veteran's 
PTSD is not productive of occupational and social impairment, 
with deficiencies in most areas.  

The veteran does not have suicidal ideation.  The veteran 
does not engage in obsessional rituals.  The veteran's speech 
is not intermittently illogical, obscure, or irrelevant.  The 
veteran reported that he has some slurring.  Even if the 
Board accepts that this is the case, the objective record to 
include his hearing testimony shows that the veteran is able 
to adequately communicate his thoughts.  His rate of speaking 
is normal.  His thoughts are relevant.  The veteran does not 
have panic attacks.  While the veteran has depression, it is 
not to the extent that he is unable to function 
independently, appropriately and effectively.  He is employed 
and takes care of his wife and household.  The Board 
acknowledges that this is stressful and causes depression, 
but he is able to accomplish these obligations.  The veteran 
does not have impaired impulse control.  There is no evidence 
of spatial disorientation.  The veteran does not have neglect 
of personal appearance and hygiene.  On examination as well 
as numerous VA evaluations, his appearance was always 
appropriate.  The veteran adapts fine to social situations.  
The veteran has some difficulty adapting to work due to 
stress, however, he successfully maintains full time 
employment.  In addition, difficulty in establishing and 
maintaining effective work as well as social relationships is 
contemplated within a 50 percent rating.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

In this case, the GAF scores were indicative of serious 
symptoms, although the veteran repeatedly denied suicidal 
ideation, did not exhibit any obsessional rituals, and did 
not show that he had serious impairment in social or 
occupational functioning as his social abilities were 
adequate and he had been employed dull-time for years.  
Accordingly, the Board concludes that the criteria for a 70 
percent rating is not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.  

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal as to the issue of an increased rating for 
bilateral hearing loss is dismissed.

A rating in excess of 10 percent for SFW to the neck with 
retained foreign body is denied.

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


